NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2007-3190



                                WAHEEDAT SADIQ,

                                                          Petitioner,

                                         v.


                           DEPARTMENT OF THE NAVY,

                                                          Respondent.

        Jason C. Crump, Smith Graham & Crump, LLC, of Largo, Maryland, argued for
petitioner.

       Maame A.F. Ewusi-Mensah, Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent. With her on the brief were Peter D. Keisler, Acting Attorney General,
Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant Director. Of counsel on
the brief was Isaac J. Natter, Assistant Counsel, Office of General Counsel, National
Navel Medical Center, of Bethesda, Maryland.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit
                                     2007-3190


                               WAHEEDAT SADIQ,

                                                             Petitioner,

                                         v.

                          DEPARTMENT OF THE NAVY,

                                                              Respondent.



                                 Judgment
ON APPEAL from           AN ARBITRATOR’S DECISION IN FMCS

In CASE NO(S).           06-05123.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, Circuit Judge, PLAGER, Senior Circuit Judge and LOURIE,
Circuit Judge):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT




DATED: December 7, 2007               /s/ Jan Horbaly
                                      Jan Horbaly, Clerk